NO. 07-06-0438-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                NOVEMBER 15, 2006
                          ______________________________

                      IN RE MICHAEL LOU GARRETT, RELATOR
                         _______________________________


Before QUINN, C.J., and HANCOCK AND PIRTLE, JJ.


                                MEMORANDUM OPINION


       Relator, Michael Lou Garrett, has filed a Petition for Writ of Mandamus requesting

this court order respondents, “Debbie Liles, Kelli Ward, Jamie L. Baker and their agents[,]

E.C. Williams (Warden, Allred Unit)[,] and F.L. Haynes (Access to Courts

Coordinator/Indigent Supplies Supervisor, Allred Unit)[,] to immediately refrain from

depriving relator, an indigent prisoner, of indigent supplies needed and necessary for

processing the matter of this appeal.” We dismiss for want of jurisdiction.


       A court of appeals has authority to issue writs of mandamus against district and

county court judges within the court of appeals’s district and all writs necessary to enforce

its jurisdiction. TEX . GOV’T CODE ANN . § 22.221(a), (b) (Vernon 2004). As none of the

named respondents are identified as judges, they are not within our jurisdictional reach and

we have no authority to issue a writ of mandamus against the respondents absent a
showing that issuance of the writ is necessary to enforce our jurisdiction. In re Cummins,

2004 WL 1948048, at *1 (Tex.App.–Amarillo 2004, orig. proceeding) (mem. op.); In re

Coronado, 980 S.W.2d 691, 692 (Tex.App.–San Antonio 1998, orig. proceeding). While

relator concludes that mandamus relief is necessary to enforce this court’s jurisdiction, he

fails to show how the writ is necessary to the exercise of our jurisdiction over the underlying

appeal. Consequently, we have no authority to grant relator the relief he requests.


       Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction.




                                                   Mackey K. Hancock
                                                       Justice




                                              2